10/12/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  June 19, 2018 Session

  STEPHEN P. GELLER v. HENRY COUNTY BOARD OF EDUCATION

                  Appeal from the Chancery Court for Henry County
                   No. 22822 Carma Dennis McGee, Chancellor
                      ___________________________________

                            No. W2017-01678-COA-R3-CV
                        ___________________________________


A tenured teacher serving as an assistant principal was transferred to teach at an
alternative school after the local director of schools learned that the teacher did not hold
an administrator’s license. On appeal, the teacher asserts that the transfer was arbitrary
and capricious where the director of schools did not comply with the law concerning
when assistant principals are required to hold administrator’s licenses. Following a trial,
the trial court dismissed the teacher’s complaint, ruling that the director of school’s belief
that the teacher was required to hold an administrator’s license was reasonable. We
conclude that the director of schools’ actions and beliefs were not reasonable under the
circumstances; as such, we reverse and remand for further proceedings.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed
                                  and Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and BRANDON O. GIBSON, J., joined.

Richard L. Colbert and Nina M. Eiler, Nashville, Tennessee, for the appellant, Stephen P.
Geller.

Jennifer Craig and Christopher C. Hayden, Jackson, Tennessee, for the appellee, Henry
County Board of Education.


                                         OPINION

                                        Background
       On October 6, 2014, Plaintiff/Appellant Stephen P. Geller filed a complaint
against Defendant/Appellee Henry County Board of Education (“the Board”), asserting
violations of the Teacher Tenure Act. According to the complaint, Mr. Geller was
illegally transferred from his position as Assistant Principal at Henry County High School
(“the high school”) to a lower-paid teaching position at the local alternative school by
then-director of schools Sam Miles. The complaint sought reinstatement, back pay, and
benefits.1 The matter was tried on May 31 and June 1, 2017.2
       Mr. Geller began his career as a teacher in 1990 and eventually obtained licenses
to teach English, History, Government, Economics, and Sociology; Mr. Geller was highly
qualified to teach all of his licensed subjects other than Sociology. In 2006, Mr. Geller
was promoted to Assistant Principal at the high school. At the time of the promotion, Mr.
Geller testified that neither state law, nor the then-director of schools required Mr. Geller
to obtain an administrator’s license. Mr. Geller was required, however, to complete his
Master’s Degree in Education, which he obtained in 2008. At no time did Mr. Geller ever
obtain any administrator’s license. According to all evaluations and testimony, including
from high school principal Lennies McFerren, Mr. Geller performed admirably as
Assistant Principal.3
      In 2010, Director Miles assumed the position of director of schools. During this
time, Mr. Geller served as the chief negotiator for the Henry County Education
Association, which had a collective bargaining agreement with the Board. Indeed, from
2010 to 2012, Mr. Geller was the president of the Henry County Education Association.
As such, where issues arose related to the collective bargaining agreement, Mr. Geller
was the individual tasked with addressing these issues with Director Miles.
       Mr. Geller testified that in the spring of 2012, Mr. Geller and Tim Mason, another
Assistant Principal at the high school, attended a state-sponsored academy for
administrators. At the conclusion of the conference, each attendee was asked to fill out
forms intended to advance each participant’s administrator’s license from a beginner
license to a professional license. Through inadvertence, Mr. Geller testified that he filled
out the form although he had no administrator’s license to advance. In response to the
mistaken request to advance his license, in June 2012, Dr. Kenneth Nye, Research and
License Specialist in the Office of Teacher Licensing for the Tennessee Department of
Education, sent a letter to Mr. Geller and Director Miles informing them that Mr. Geller
had no administrator’s license to advance. The letter indicated that state licensing
requirements had changed in 2009 and that all Assistant Principals that were spending

        1
          A previous case had been dismissed in federal court after the court granted summary judgment
on Geller’s age discrimination complaint and declined to exercise jurisdiction over the remaining state
law claim.
        2
          At the start of trial, the trial court denied the Board’s motion to exclude any award of back pay
should Mr. Geller prevail. The trial court later memorialized its denial of this motion in its final order and
noted that all pending claims had been adjudicated. The Board did not designate the trial court’s denial of
the motion in limine as an issue on appeal.
        3
          Specifically, the evidence showed that Mr. Geller had received the highest evaluation score
permitted.
                                                    -2-
more than 50% of their time in “instructional leadership” were now required to be
licensed.
       Director Miles and Mr. Geller met to discuss the letter on June 28, 2012.
According to Mr. Geller, because he spent less than 50% of his time in instructional
leadership, no administrator’s license was required. Nevertheless, Mr. Geller testified that
he would have acquiesced to any request to obtain the licensure in the following year,
while still maintaining his position. Instead, he testified that Director Miles required that
he obtain the licensure by the start of the school year, a practical impossibility.
        According to Director Miles, however, Mr. Geller refused to even attempt to gain
the license, instead insisting that such a license was not required. Director Miles testified
that while specifics were not discussed, the clear import of the conversation was that Mr.
Geller would be allowed to remain in his current position were he to inform Director
Miles that he was “working toward his licensure to keep his position.”4 Director Miles
admitted, however, that he undertook no investigation to determine whether Mr. Geller
was actually spending more than 50% of his time in instructional leadership. Rather,
Director Miles testified that he wanted all of his administrators to have the proper
licensure and that Mr. Geller was the only Assistant Principal both in the district and in
Director Miles’s career not to have such a license. As such, Director Miles determined
that transfer to a non-administrative position was necessary. Although other teaching
positions were open for which Mr. Geller was qualified, Director Miles testified that he
placed Mr. Geller at the alternative school because of his understanding that Mr. Geller
did not want to return to traditional classroom instruction after being out of the classroom
for a number of years.
        Much of the testimony at trial concerned whether Mr. Geller was engaged in
instructional leadership responsibilities for more than 50% of his time. Mr. Geller, along
with Principal McFerren, both testified that Mr. Geller was not spending more than 50%
of his time in instructional leadership. Specifically, Mr. Geller testified that he spent more
than two hours per day supervising lunch, which neither he nor Principal McFerren
considered instructional leadership. Other tasks, such as disciplining students, walking
the halls, supervising maintenance on the building and grounds, organizing safety drills,
and performing “bus duty” were also characterized as non-instructional by Mr. Geller.
Mr. Geller admitted, however, that he did have some tasks that involved instructional
leadership, including developing topics for an “advisor-advisee” program and attending
teacher meetings where curriculum was determined. Mr. Geller further admitted that in
his final year as Assistant Principal, he had stopped performing much of the discipline
required by his position previously and had begun participating more fully in teacher
evaluations, which could occasionally take up nearly 40% of his day. Mr. Mason, the

        4
          During cross-examination, however, Director Miles agreed that “if Mr. Geller’s recollection is
you asked him if he could have his license by the start of school, you really don’t have any basis to
dispute that then, do you?”
                                                 -3-
high school’s other Assistant Principal, testified that after this change, Mr. Geller’s role
was more of the instructional-based Assistant Principal, than a supervisory-based
Assistant Principal. Another school administrator testified to her understanding that
generally every task performed by an Assistant Principal involves instructional
leadership.
       Other testimony focused on Director Miles’s decision to place Mr. Geller at the
alternative school as well as the procedure used to replace Mr. Geller. Following Mr.
Geller’s transfer, a teacher was promoted to Assistant Principal; the teacher already
possessed an administrator’s license. There was some dispute as to whether the position
was actually posted publicly; testimony showed, however, that multiple candidates were
interviewed for the position. When the new Assistant Principal left the following year,
the job was publicly posted. The post indicated that the Assistant Principal was required
to either possess an administrator’s license or have a plan to obtain one within the year
following hiring. According to the testimony, however, there was a preference for those
candidates that had already obtained the license and unlicensed candidates would only be
considered in the absence of an appropriate licensed candidate.
        The trial court entered an order on July 27, 2017, ruling in favor of the Board.
Specifically, the trial court found that the sole reason for the transfer was Mr. Geller’s
failure to hold an administrator’s license and the transfer on this basis was not arbitrary,
capricious, or based on an improper motive. With regard to the necessity of transfer, the
trial court made the following conclusions:
              The Court finds that [Director] Miles believed that the transfer of
       [Mr. Geller] from his position as [] Assistant Principal was necessary to the
       efficient operation of the school system. Although [Mr. Geller] was a
       highly-qualified teacher in at least two subjects, he did not possess any type
       of administrator’s license. The Court finds that Director Miles believed that
       [Mr. Geller] was required to hold an administrator’s license, and that [Mr.
       Geller’s] failure to do so prohibited him from continuing as Assistant
       Principal. The Court finds that [Mr. Geller’s] failure to hold an
       administrator’s license was the sole reason for his transfer.
              [Mr. Geller] relies on the “50% rule” as a justification for never
       obtaining an administrator’s license. Said rule requires that any
       administrator who spends more than 50% of his or her time in instructional
       leadership hold an administrator’s license. The term “instructional
       leadership” is not specifically defined in any statute or regulation. Several
       veteran educators testified before this Court and each held their own beliefs
       as to the meaning of the term. Therefore, it was reasonable for Miles to
       believe that the term was defined differently than [Mr. Geller], and to
       believe that a review of [Mr. Geller’s] specific daily activities was not
       necessary to determine whether the “50% rule” affected his licensure
                                           -4-
       requirement. Several educators who testified believed that everything
       within the duties of an assistant principal encompassed “instructional
       leadership.” Without specific statutory or regulatory definition, their belief
       is reasonable. Further, the fact that [Mr. Geller’s] performance evaluations
       were excellent did not cure the fact that he was not licensed as an
       administrator.
Mr. Geller thereafter appealed.
                                    Issues Presented
       Mr. Geller raises three issues in this appeal. In our review, we conclude that this
appeal involves a single issue: Whether the trial court erred in ruling that Mr. Geller’s
transfer complied with all applicable law.
                                        Discussion
       The dispute in this case involves whether Mr. Geller, a tenured teacher, was
properly transferred from his position as Assistant Principal of the high school to a non-
administrative position at the alternative school. The Teacher Tenure Act “does not
guarantee continuity of employment in a particular assignment or school.” Van Hooser v.
Warren Cty. Bd. of Educ., 807 S.W.2d 230, 240 (Tenn. 1991). Rather, the director of
schools has the authority to transfer teachers within the school system:
       The director of schools, when necessary to the efficient operation of the
       school system, may transfer a teacher from one location to another within
       the school system, or from one type of work to another for which the
       teacher is qualified and licensed; provided, that transfers shall be acted
       upon in accordance with board policy.
Tenn. Code Ann. § 49-5-510. Regardless of the fact that the transfer involved a move that
Mr. Geller considers to be a demotion, we apply the above framework involving transfers
of tenured teachers. See White v. Banks, 614 S.W.2d 331, 334 (Tenn. 1981) (“[A] shift
from principal to teacher. . . is to be viewed just as a transfer of a teacher from one type
of work to another; it is governed by the transfer provision.”).
       The Tennessee Supreme Court explained the transfer provision as follows:
              As stated, a director of schools has the statutory power to transfer
       teachers within the local system. Tenn. Code Ann. § 49-5-510 (2002).
       “When so made, it need not necessarily be preceded . . . by formal written
       notice and a hearing, so long as it is made in good faith, in accordance with
       the criterion set forth in the statute—efficient operation of the school
       system.” McKenna v. Sumner County Bd. of Educ., 574 S.W.2d 527, 534
       (Tenn. 1978); see also State ex rel. Pemberton v. Wilson, 481 S.W.2d 760,
       770 (Tenn. 1972). If a transfer is not made in good faith and is the product
                                             -5-
       of arbitrary, capricious, or improper conduct, a tenured teacher is entitled to
       present a direct legal challenge in the courts. McKenna, 574 S.W.2d at 534;
       Mitchell v. Garrett, 510 S.W.2d 894, 898 (Tenn. 1974). Judicial review is
       limited to determining “whether or not a transfer was made in accordance
       with the statutory requirements . . . . and must be conducted in light of the
       broad discretion which the statutes clearly give.” McKenna, 574 S.W.2d at
       534 (referencing Tenn. Code Ann. § 49-1411).
Lawrence Cty. Educ. Ass’n v. Lawrence Cty. Bd. of Educ., 244 S.W.3d 302, 314 (Tenn.
2007) (footnote omitted) (noting that section 49-1411 was later renumbered to section 49-
5-510). Thus, section 49-5-510 sets forth three requirements for the transfer of a tenured
teacher: (1) the transfer must be made in good faith and not in an arbitrary and capricious
manner; (2) the transfer must be made in order to further the efficient operation of the
school system; and (3) the transfer “shall be acted upon in accordance with board policy.”
Franklin Cty. Bd. Of Educ. v. Crabtree, 337 S.W.3d 808, 814 (Tenn. Ct. App. 2010) (“A
director of school’s decision to transfer a teacher must be ‘made in good faith, in
accordance with the criterion set forth in the statute—efficient operation of the school
system.’” (quoting Lawrence County, 244 S.W.3d at 314)). In determining whether the
decision was arbitrary and capricious, we are guided by the following: “A decision is
arbitrary or capricious if it ‘is not based on any course of reasoning or exercise of
judgment, or . . . disregards the facts or circumstances of the case without some basis that
would lead a reasonable person to reach the same conclusion.’” Smith v. White, 538
S.W.3d 1, 11 (Tenn. Ct. App. 2017), perm. app. denied (Tenn. 2017) (quoting City of
Memphis v. Civil Serv. Comm’n of City of Memphis, 238 S.W.3d 238, 243 (Tenn. Ct.
App. 2007)).
        We must be cognizant, however, that the director’s decision “is afforded a
presumption of good faith, and the party challenging the decision carries the burden to
establish, by a preponderance of the evidence, that the decision was arbitrary, capricious
or ‘improperly motivated.’” Id. (quoting Lawrence County, 244 S.W.3d at 315). “The
determinative question is whether the transfer could be classified as for the ‘efficient
operation of the school system.’” Lawrence County, 244 S.W.3d at 315 (quoting Tenn.
Code Ann. § 49-5-510). “If valid programmatic grounds exist that will justify finding
that a challenged transfer was ‘necessary for the efficient operation of the school system,’
the reviewing courts should not invalidate the transfer because the evidence also suggests
that some of the local officials who made the decision might have had ulterior motives.”
Springer v. Williamson Cty. Bd. of Educ., 906 S.W.2d 924, 926 (Tenn. Ct. App. 1995)
(quoting Tenn. Code Ann. § 49-5-510)). “[T]he controlling question in cases of this sort
is whether the local education officials had sufficient, demonstrable grounds upon which
to base their decision that a transfer was necessary for the efficient operation of the
school system.” Id.
       As an initial matter, the trial court here specifically found that Mr. Geller’s
“failure to hold an administrator’s license was the sole reason for his transfer.” On
                                          -6-
appeal, neither party generally disputes this finding. Rather, Mr. Geller raises several
arguments regarding whether the transfer complied with section 49-5-510. Specifically,
Mr. Geller asserts that several board policies were violated by the transfer, that the
transfer was not made in good faith, and that the transfer was not necessary for the
efficient operation of the school system.
       We begin with a discussion of the Board policies allegedly violated. First, Mr.
Geller contends that the transfer violated Board Policy 5.115, which states that the
director of schools “shall” assign personnel by May 15 for licensed personnel or June 15
for non-licensed personnel. The policy further provides that when an employee is
transferred to a different school, the employee is entitled to written notice prior to the
transfer. There can be no dispute that this policy was not followed with regard to the
transfer at issue. Here, the first notice Mr. Geller had that he would be teaching at the
alternative school was on July 27th.
       Mr. Geller also asserts that certain state and local policies were violated when
Director Miles transferred Mr. Geller without reference to his evaluation scores. Pursuant
to Tennessee State Board of Education Policy 5.201, local boards of education were
required to develop or adopt evaluation models for students. In accordance with that
state-wide policy, Board Policy 5.109 provides that “[t]he Board shall use a state-
approved model for evaluating administrative and supervisory personnel and shall
approve standard forms to be used in evaluating support personnel.” Finally, Tennessee
Code Annotated section 49-1-302 provides that “The evaluations shall be a factor in
employment decisions, including, but not necessarily limited to, promotion, retention,
termination, compensation and the attainment of tenure status; however, nothing in this
subdivision (d)(2)(A) shall require a[] [local education agency] to use student
achievement data based on state assessments as the sole factor in employment decisions.”
Tenn. Code Ann. § 49-1-302(d)(2)(A). Here, Director Miles admitted that he simply did
not consider Mr. Geller’s evaluations, though stellar, in his decision to transfer Mr. Geller
from his Assistant Principal position.
       In order to excuse these alleged violations of Board Policy, the Board contends
that the policies were not applicable in the present situation. With regard to the timing of
the transfer, the Board contends that the transfer was performed in a timely manner
notwithstanding its late date because Director Miles only learned that Mr. Geller did not
possess an administrator’s license at the end of June 2012. Only after Dr. Nye’s letter, the
Board argues, was Director Miles “forced to rescind his original assignment and reassign
[Mr. Geller] to a non-administrative position in compliance with [Director] Miles’
understanding of state law and state and local board policy.” Likewise, with regard to the
evaluations, the Board argues that the “evaluations are irrelevant if an individual is not
properly licensed for a position.” Thus, as we perceive it, the Board’s arguments with
regard to both policies amount to a contention that the transfer was appropriate
notwithstanding the technical violations of the policies due to the fact that Mr. Geller

                                            -7-
simply could not remain in the Assistant Principal position without an administrator’s
license.
       Thus, we return to the central dispute in this case: whether the law required Mr.
Geller to hold an administrator’s license. The trial court, however, declined to
specifically find that Mr. Geller was required to hold such a license. Rather, the trial court
ruled that Director Miles reasonably believed that Mr. Geller was required to hold an
administrator’s license based upon his interpretation of state law. Mr. Geller asserts,
however, that Director Miles’s interpretation of the law was not reasonable and that
relying on such a mistaken interpretation of the law is insufficient to show that the
transfer was made in good faith and necessary for the efficient operation of the school
system.
        Consequently, we next consider the law in Tennessee governing teacher licensure.
Tennessee Code Annotated section 49-1-302 authorizes the State Board of Education to
adopt policies governing the “qualifications, requirements and standards of and provide
the licenses and certificates for all public school teachers, principals, assistant principals,
supervisors and directors of schools[.]” Tenn. Code Ann. § 49-1-302(a)(5)(A). Pursuant
to this authority, the State Board of Education adopted Rule and Regulation 0520-02-03-
.03, which provides that “[a]ssistant principals, teaching principals, or dual assignment
personnel with more than fifty percent (50%) of their responsibilities involved in
instructional leadership must be properly licensed.” Tenn. Comp. R. & Regs. 0520-02-
03-.03(5). Both parties expended considerable effort, both during trial and on appeal, as
to whether Mr. Geller was engaging in a majority of instructional leadership so as to
trigger the licensure requirement of Rule and Regulation 0520-02-03-.03(5). As such, the
trial court’s order focuses on Director Miles’s good faith understanding of whether the
state’s licensing requirement had been triggered.
        On appeal, however, it appears that the Board may desire to take a different
tactic—instead contending that Mr. Geller was required to obtain the license regardless
of whether he was engaging in instructional leadership duties. Although the Board largely
focuses on the “50% Rule” as the trial court characterized Rule and Regulation 0520-02-
03-.03(5), the Board also argues that it complied with local Board Policy 5.102, which
the Board contends requires that all administrative positions be filled by individuals with
both professional teaching certifications and an administrative or supervisory
certification. We cannot agree. Even assuming arguendo that Board Policy may place an
additional burden on Assistant Principals that is not required by Rule and Regulation
0520-02-03-.03(5), we cannot conclude that Policy 5.102 actually imposes an additional
burden. The policy at issue states, in relevant part:
       All administrative and supervisory positions in the school system are
       established initially by the Board, by state law, or State Board Rule,
       Regulations, and Minimum Standards.

                                             -8-
        To be considered for certificated administrative or supervisory positions,
        the applicant must show the following qualifications:
        1. Professional teaching certification; and
        2. Administrative or supervisory certification and experience in accordance
        with state law and State Board Rules and Regulations in the appropriate
        area based on the minimum of a master’s degree.
Thus, Policy 5.102 makes clear that licensing or certification requirements for
administrative positions are to be “in accordance with state law.” State law, however,
requires an Assistant Principal to hold an administrator’s license only where the
individual’s tasks include more instructional leadership than other tasks. Thus, the
determination of whether Mr. Geller was required by state law to hold an administrator’s
license must be determined through the lens of Rule and Regulation 0520-02-03-.03(5).5
       Still, the Board argues that the propriety of the transfer in this case is not
determined wholly on whether Mr. Geller was spending the majority of his time on
instructional leadership duties, but on whether Director Miles acted in good faith or in a
manner that was not arbitrary or capricious in removing Mr. Geller from his
administrative position. See Lawrence Cty., 244 S.W.3d at 314. In support, the Board
asserts that Director “Miles believed that he had no choice but to transfer the Plaintiff in
compliance with Tenn. Code Ann. § 49-5-510’s requirement that transfers be made into
positions ‘for which the teacher is qualified and licensed’ based upon a correct or, in the
alternative, reasonable and good faith belief that Mr. Geller required an administrative
license to continue in his position.” In support, the Board cites the testimony of various
witnesses who could not agree on the definition of instructional leadership nor agree as to
what percentage of Mr. Geller’s work involved instructional leadership duties.
       While we agree that the central determination in this case involves the propriety of
Director Miles’s decision in light of his broad discretion, we cannot agree that Director
Miles exercised his discretion in accordance with the criterion established by section 49-
5-510 in this particular case. First, although Director Miles testified at trial that he
believed that all administrators were required to hold licenses, we cannot agree that such
a belief was reasonable or determinative. Here, the applicable law simply does not
require that all Assistant Principals are required to hold administrator’s licenses. Instead,
the law unambiguously states that only those Assistant Principals that spend the majority
of their time in instructional leadership must be licensed. See Tenn. Comp. R. & Regs.
0520-02-03-.03(5). Director Miles was well aware of this law, as it was cited in Dr.
Nye’s June 2012 letter—the letter that served as the catalyst for all discussion of Mr.
Geller’s licensure status.6 To interpret Tennessee law to require that all Assistant

        5
           The Board cites no other local policy that arguably imposes an additional licensure requirement
on assistant principals.
         6
           In addition, Mr. Miles testified that, as the director of schools, he was required to have a
                                                  -9-
Principals hold administrative licenses regardless of their duties would essentially render
Rule and Regulation 0520-02-03-.03(5) meaningless. Simply put, this Court is not
entitled to adopt such an interpretation. See Culbreath v. First Tenn. Bank Nat’l Ass’n,
44 S.W.3d 518, 524 (Tenn. 2001) (“[W]e must interpret the statute ‘as a whole, giving
effect to each word and making every effort not to interpret a provision in a manner that
renders other provisions of the same statute inconsistent, meaningless or superfluous.”)
(quoting Cafarelli v. Yancy, 226 F.3d 492, 499 (6th Cir. 2000)); see also Hammond v.
Harvey, 410 S.W.3d 306, 310 (Tenn. 2013) (citing Houghton v. Aramark Educ. Res.,
Inc., 90 S.W.3d 676, 679 (Tenn. 2002) (“The[] general principles of statutory
construction also apply to administrative regulations and rules.”). Thus, while the
definition of instructional leadership may be unclear in the law, the law is clear that
Assistant Principals may perform duties that do not involve instructional leadership.
       Other Tennessee law supports this interpretation. For example, Tennessee Code
Annotated section 49-2-303 contains a provision that describes certain tasks as
“noninstructional supervision of students.” Tenn. Code Ann. § 49-2-303(a)(7)(A). These
tasks include lunchroom duty, bus duty, and other related activities. Id. Thus, Tennessee
law clearly contemplates that some tasks performed in schools are “noninstructional” and
therefore do not involve “instructional leadership.” As such, to the extent that Director
Miles or other witnesses believed that Mr. Geller was required to hold an administrator’s
license simply by virtue of his position as Assistant Principal without regard to his
specific duties, such a belief simply was not reasonable under the law.
        Accordingly, a review of Mr. Geller’s specific tasks was required to determine the
necessity of an administrator’s license in his position as Assistant Principal. The
undisputed evidence presented at trial showed that following the receipt of Dr. Nye’s
letter, Director Miles determined that Mr. Geller was required to hold an administrator’s
license with absolutely no investigation of Mr. Geller’s duties.7 Director Miles testified
that when he made the decision to transfer Mr. Geller from his administrative position, he
merely assumed but did not know whether Mr. Geller was spending the majority of his
time in instructional leadership.8 Based upon this testimony, the trial court found that
Director Miles believed that a review of Mr. Geller’s daily activities was simply
unnecessary. Clearly, however, a review of an Assistant Principal’s duties is necessary to
determine whether a license is required under Rule and Regulation 0520-02-03-.03(5).
Accordingly, Director Miles “‘disregard[ed] the facts and circumstances of the case’” in
imposing a licensure requirement on Mr. Geller notwithstanding his particular duties.
Smith, 538 S.W.3d at 11 (City of Memphis, 238 S.W.3d at 243) (describing such a


working understanding of the law related to the schools and the rules of the state and local boards of
education.
        7
          The duties of an assistant principal are assigned by the school principal, rather than the director
of schools. See Tenn. Code Ann. § 49-2-303(a)(7)(A).
        8
          In fact, it appears that the only evidence before Director Miles at the time he made the decision
was Mr. Geller’s own statements that the majority of his duties did not include instructional leadership.
                                                   - 10 -
disregard as an arbitrary or capricious decision). Without any investigation or
understanding of Mr. Geller’s daily tasks to show that a license was actually required
under the circumstances, it therefore appears that Director Miles’s decision to transfer
Mr. Geller solely on the basis of his lack of license was arbitrary and capricious. See
Smith, 538 S.W.3d at 11 (City of Memphis, 238 S.W.3d at 243); Pittman v. City of
Memphis, 360 S.W.3d 382, 389 (Tenn. Ct. App. 2011) (holding that a transfer decision is
arbitrary and capricious when it is not supported by substantial and material evidence).
       Based on the foregoing, we reverse the trial court’s ruling that Mr. Miles was
reasonable to assume that a review of the tasks actually performed by Mr. Geller was
unnecessary to determine whether an administrator’s license was required under Rule and
Regulation 0520-02-03-.03(5). In the absence of any attempt to determine whether Mr.
Geller was actually spending the majority of his time in instructional leadership, Director
Miles lacked “sufficient, demonstrable grounds” for transferring Mr. Geller solely on the
basis of his lack of license. Springer, 906 S.W.2d at 926. Likewise, because Director
Miles had insufficient grounds to conclude that Mr. Geller lacked a required license,
Director Miles’s decision to transfer Mr. Geller without consideration of the timing of
transfers or Mr. Geller’s stellar evaluations was in violation of Board policy. See Tenn.
Code Ann. § 49-5-510 (requiring that transfers be acted upon in accordance with board
policy). Given the lack of investigation into whether Mr. Geller was required to obtain a
license under Rule and Regulation 0520-02-03-.03(5), Director Miles had no substantial
and material evidence upon which to conclude that the transfer was “necessary to the
efficient operation of the school system.” Tenn. Code Ann. § 49-5-510. Under these
circumstances, we must conclude that the presumption of good faith has been rebutted
and the transfer at issue violated section 49-5-510. As such, the trial court’s judgment is
reversed.
                                       Conclusion
      The judgment of the Henry County Chancery Court is reversed, and this cause is
remanded to the trial court for all further proceedings as are necessary and consistent with
this Opinion. Costs of this appeal are taxed to Appellee, Henry County Board of
Education, for which execution may issue if necessary.




                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                           - 11 -